36 So. 3d 853 (2010)
Julio CURI, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-586.
District Court of Appeal of Florida, Third District.
June 2, 2010.
Julio Curi, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, SUAREZ, and SALTER, JJ.
SUAREZ, J.
Julio Curi appeals from an order denying his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. Because burglary of an unoccupied dwelling is a "forcible felony," for which defendant could be sentenced as a violent career criminal, we affirm. § 775.084(1)(d)(a), Fla. Stat. (2003); § 776.08, Fla. Stat. (2003); Ubilla v. State, 8 So. 3d 1200 (Fla. 3d DCA 2009), and cases cited therein.
Affirmed.